

114 S865 IS: Ruth Moore Act of 2015
U.S. Senate
2015-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 865IN THE SENATE OF THE UNITED STATESMarch 25, 2015Mr. Tester (for himself, Ms. Baldwin, Mr. Bennet, Ms. Collins, Mr. Durbin, Mrs. Gillibrand, Mr. King, Ms. Klobuchar, and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve the disability compensation evaluation procedure
			 of the Secretary of Veterans Affairs for veterans with mental health
			 conditions related to military sexual trauma, and for other purposes.
	
 1.Short titleThis Act may be cited as the Ruth Moore Act of 2015.
		2.Standard of proof for
			 service-connection of mental health conditions related to military sexual
			 trauma
			(a)Standard of
 proofSection 1154 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
 (c)(1)In the case of any veteran who claims that a covered mental health condition was incurred in or aggravated by military sexual trauma during active military, naval, or air service, the Secretary shall accept as sufficient proof of service-connection a diagnosis of such mental health condition by a mental health professional together with satisfactory lay or other evidence of such trauma and an opinion by the mental health professional that such covered mental health condition is related to such military sexual trauma, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service-connection of such covered mental health condition may be rebutted by clear and convincing evidence to the contrary. The reasons for granting or denying service-connection in each case shall be recorded in full.
 (2)For purposes of this subsection, in the absence of clear and convincing evidence to the contrary, and provided that the claimed military sexual trauma is consistent with the circumstances, conditions, or hardships of the veteran’s service, the veteran’s lay testimony alone may establish the occurrence of the claimed military sexual trauma.
 (3)In this subsection: (A)The term covered mental health condition means post-traumatic stress disorder, anxiety, depression, or other mental health diagnosis described in the current version of the Diagnostic and Statistical Manual of Mental Disorders published by the American Psychiatric Association that the Secretary determines to be related to military sexual trauma.
 (B)The term military sexual trauma means, with respect to a veteran, psychological trauma, which in the judgment of a mental health professional, resulted from a physical assault of a sexual nature, battery of a sexual nature, or sexual harassment which occurred during active military, naval, or air service..
			(b)Annual
			 reports
				(1)In
 generalSubchapter VI of chapter 11 of title 38, United States Code, is amended by adding at the end the following new section:
					
						1164.Reports on
				claims for disabilities incurred or aggravated by military sexual
				trauma
 (a)ReportsNot later than December 1, 2016, and each year thereafter through 2020, the Secretary shall submit to Congress a report on covered claims submitted during the previous fiscal year.
 (b)ElementsEach report under subsection (a) shall include the following:
 (1)The number of covered claims submitted to or considered by the Secretary during the fiscal year covered by the report.
 (2)Of the covered claims listed under paragraph (1), the number and percentage of such claims—
 (A)submitted by each sex; (B)that were approved, including the number and percentage of such approved claims submitted by each sex; and
 (C)that were denied, including the number and percentage of such denied claims submitted by each sex.
 (3)Of the covered claims listed under paragraph (1) that were approved, the number and percentage, listed by each sex, of claims assigned to each rating percentage.
 (4)Of the covered claims listed under paragraph (1) that were denied—
 (A)the three most common reasons given by the Secretary under section 5104(b)(1) of this title for such denials; and
 (B)the number of denials that were based on the failure of a veteran to report for a medical examination.
 (5)The number of covered claims that, as of the end of the fiscal year covered by the report, are pending and, separately, the number of such claims on appeal.
 (6)For the fiscal year covered by the report, the average number of days that covered claims take to complete beginning on the date on which the claim is submitted.
 (7)A description of the training that the Secretary provides to employees of the Veterans Benefits Administration specifically with respect to covered claims, including the frequency, length, and content of such training.
 (c)DefinitionsIn this section: (1)The term covered claims means claims for disability compensation submitted to the Secretary based on a covered mental health condition alleged to have been incurred or aggravated by military sexual trauma.
 (2)The term covered mental health condition has the meaning given that term in subparagraph (A) of section 1154(c)(3) of this title.
 (3)The term military sexual trauma has the meaning given that term in subparagraph (B) of such section..
				(2)Clerical
 amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
					1164. Annual reports on claims for
				disabilities incurred or aggravated by military sexual
				trauma..
				(c)Effective
 dateSubsection (c) of section 1154 of title 38, United States Code, as added by subsection (a), shall apply with respect to any claim for disability compensation under laws administered by the Secretary of Veterans Affairs for which no final decision has been made before the date of the enactment of this Act.